Citation Nr: 1501640	
Decision Date: 01/13/15    Archive Date: 01/20/15

DOCKET NO.  96-00 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an initial disability rating higher than 10 percent for degenerative joint disease (djd) of the right knee.  

2.  Entitlement to an initial disability rating higher than 10 percent for djd of the left knee.  

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  

[Other issues, in which the Veteran has another representative, are being addressed in a separate decision.]


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to July 1985.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from July 1994 and April 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles California.  In the July 1994 rating decision, the RO granted service connection for djd of both knees and the Veteran appealed the ratings assigned.  In the April 2007 decision, the RO denied a TDIU.  

In a June 2000 decision, the Board denied the claims for higher initial ratings for both knees.  The Veteran appealed the denials to the U.S. Court of Appeals for Veterans Claims (Court).  

In December 2000, the Court granted a joint motion for remand (JMR) of the Veteran and the Secretary of Veteran's Affairs (the Parties), vacated the June 2000 Board decision as to the knee issues, and remanded the case to the Board.  The Court also vacated the Board's decision as to entitlement to service connection for cancer of the left arm.  

In a December 2012 decision, the Board denied the appeal as to service connection for cancer of the left arm.  

It is noted that the attorney who represented the Veteran before the Court has retained representation rights with regard to the issues that were appealed before the Court.  However, with regard to the issues that were initially remanded in June 2000, the Veteran is represented by a different representative, and those issues must therefore be addressed in a separate Board decision.  

In February 1999, the Veteran testified at a Travel Board hearing held at the RO.  A transcript of the hearing has been associated with the Veteran's claims folder.  Unfortunately, the Veterans Law Judge who conducted that hearing has since retired from the Board many years ago.  In August 2012, the Board sent the Veteran a letter informing him of this and asking him if he wished to attend another hearing before a Veterans Law Judge who would render a determination in his case.  A response was received from the Veteran's representative in October 2012 stating that he did not want another hearing.  The case was then assigned to the undersigned Veterans Law Judge who has reviewed the transcript.    

In January 1996, the Veteran testified at the RO before a Hearing Officer.  A transcript of that hearing is associated with the Veteran's claims file.  

In December 2012, the Board remanded the issues listed on the title page to the Agency of Original Jurisdiction (AOJ) for additional development.  That development completed these issues have been properly returned to the Board.  

The Board has reviewed the Veteran's physical claims file and that portion of the claims file stored electronically, to ensure a complete review of the evidence.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).






FINDINGS OF FACT

1.  The Veteran's left knee djd has manifested as no more than limitation of motion to 100 degrees of flexion with pain beginning at 100 degrees and mild incoordination due to mild crepitus during the entire appeal period.  

2.  The Veteran's right knee djd results in no more than limitation of motion to 90 degrees with flexion with pain beginning at 90 degrees and mild incoordination due to mild crepitus during the entire appeal period.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating higher than 10 percent for djd of the right knee have not been met during any period on appeal.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. § 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71 Diagnostic Codes 5256-5263 (2014).  

2.  The criteria for an initial rating higher than 10 percent for djd of the left knee have not been met during any period on appeal.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. § 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71 Diagnostic Codes 5256-5263 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability Ratings - Knees

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).  

It is noted that 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5258, 5259, 5262, and 5263 provide criteria for rating disability due to knee ankylosis, cartilage dislocation, cartilage removal, tibia and fibula impairment, and genu recurvatum.  The evidence is against findings that the Veteran has ever had these conditions.  The Board therefore does not further address these criteria other than addressing the Veteran's representative's July 2014 argument that the VA examination conducted in March 2013 did not comply with the Board's most recent Remand directive.  The Board addresses that argument when it details the results of that examination.  

Normal range of motion of the knee is from 0 degrees of extension (leg in straight line from hip to heel) to 140 degrees of flexion (leg bent with heel near posterior thigh).  See 38 C.F.R. § 4.71a, Plate II.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5260, a noncompensable rating is warranted where knee flexion is limited to 60 degrees, a 10 percent rating is warranted where knee flexion is limited to 45 degrees, a 20 percent rating is warranted where knee flexion is limited to 30 degrees, and a 30 percent rating is warranted where knee flexion is limited to 15 degrees. 

Under 38 C.F.R. § 4.71a, Diagnostic Code 5261 a noncompensable rating is warranted where knee extension is limited to 5 degrees, a 10 percent rating is warranted where knee extension is limited to 10 degrees, a 20 percent rating is warranted where knee extension is limited to 15 degrees, a 30 percent rating is warranted where knee extension is limited to 20 degrees, a 40 percent rating is warranted where knee extension is limited to 30 degrees, and a 50 percent rating is warranted where knee extension is limited to 45 degrees. 

Under Diagnostic Code 5257, a 10 percent rating is assigned for slight recurrent subluxation or lateral instability of the knee, a 20 percent rating is assigned for moderate recurrent subluxation or lateral instability of the knee, and a 30 percent rating is assigned for severe recurrent subluxation or lateral instability of the knee. 38 C.F.R. § 4.71a Diagnostic Code 5257. 

Degenerative arthritis is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5003, on the basis of limitation of motion as per the diagnostic codes for the specific joint.  If the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is assigned for each major joint or group of minor joints affected by limitation of motion.  Id.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  In the absence of limitation of motion, a 10 percent rating can be assigned for x-ray evidence of 2 or more major joints or 2 or more minor joint groups and a 20 percent rating can be assigned if such involvement includes occasional incapacitating episodes.  Id.  Note (1) under Diagnostic Code 5003 provides that the 20 percent and 10 percent ratings based on x-ray findings will not be combined with rating based on limitation of motion.  For the purpose of rating disability due to arthritis, the knee is considered a major joint.  38 C.F.R. § 4.59(f). 

In determining the appropriate evaluation for musculoskeletal disabilities, particular attention is focused on functional loss of use of the affected part.  Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior on motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Under 38 C.F.R. § 4.45, factors of joint disability include increased or limited motion, weakness, fatigability, or painful movement, swelling, deformity or disuse atrophy.  Under 38 C.F.R. § 4.59, painful motion is an important factor of joint disability and actually painful joints are entitled to at least the minimum compensable rating for the joint.

Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207 -08 (1995).  Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Pain itself does not rise to the level of functional loss as contemplated by § 4.40 and § 4.45, but may result in functional loss only if it limits the ability to perform the normal working movements of the body with normal excursion, strength, coordination or endurance.  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).  

The Veteran has undergone over many years what can only be described as voluminous evaluations, notwithstanding the fact that the Veteran is at 100% for this PTSD.  VA provided examinations of the Veteran's knees in May 1994, June 1998, February 2003, January 2007, and December 2013.  There are also reports in VA treatment records and records from the Social Security Administration with regard to his knees.  Those reports however do not add evidence favorable to his claims beyond what is found in the evidence that the Board details in the remainder of this decision.  

VA first examined the Veteran's knees during a May 1994 general medical examination.  The Veteran reported that he had chronic bilateral knee pain with occasional swelling.  Knee examination revealed medial joint line tenderness bilaterally and mild crepitus.  The examiner described the Veteran has having full range of motion of his knees.  All stability testing was negative.  There was no evidence of effusion or inflammation of either knee.  Strength was normal.  He was diagnosed with djd of the knees by radiologic criteria.  

VA next provided an examination of the Veteran's knees in June 1998.  At that time the Veteran reported a history of knee symptoms.  He reported that he currently had bilateral knee pain, weakness, and stiffness, and that he suffered from swelling, inflammation, instability, fatigue, lack of endurance, and a locking sensation.  He reported that his was limited in his activities due to stiffness, weakness; lack of endurance, pain, and restricted mobility.  He also reported that he had daily excruciating intermittent flare-ups that last from 8 to 16 hours.  He reported that his symptoms were exacerbated by operating the pedals in his job as a bus driver but that rest and analgesics improved these exacerbations.  

Physical examination revealed that the Veteran did not require an assistive device for ambulation.  On examination he had no limitation in standing or walking.  

X-rays of his knees were normal.  Examination of his knees revealed no evidence of heat, redness, swelling, effusion, drainage, or abnormal movement.  There was no instability or weakness of either knee.  

Range of motion of the right knee was flexion to 135 degrees with pain at 120 degrees and throughout.  The Board understands this to mean that the Veteran had pain on flexion from 120 degrees to 135 degrees.  The examiner stated that movement against strong resistance was 80 degrees.  Extension was to 0 degrees with pain at 0 degrees.  The examiner stated that movement against strong resistance was to 150 degrees.  The Board understands this to mean 30 degrees less than 0.  This is taking into consideration that 0 and 180 degrees are the endpoints of a straight line; i.e., points with opposite direction from the vertical axis of a two-dimensional coordinate system.  In other words, the Veteran simply could not completely straighten his leg against strong resistance.  

Range of motion of the left knee was measured as flexion to 130 degrees with pain at 120 degrees with pain throughout.  Movement against strong resistance was to 70 degrees.  Extension was to 0 degrees with movement against strong resistance described as to 140 degrees (or 40 degrees from full extension.  

The examiner diagnosed did of both knees.  As a discussion, the examiner explained that the Veteran's symptoms were pain, stiffness, fatigue, lack of endurance, and limited mobility when applying pressure to the pedals while driving the bus. The examiner also stated that the Veteran was limited in his ability to stand, walk, and repeatedly push the pedals of the bus.  

The evidence shows that the Veteran's right and left knee disabilities do not approximate the criteria for a higher or additional rating.  The Veteran endorsed many symptoms, clearly, but the objective findings do not bear out those symptoms.  The Board finds the objective evidence of lack of subluxation or lateral instability to be more probative than the Veteran's report that he has instability.  This is because the examiner is in a better position, through training and education, to determine if the Veteran has lateral instability or subluxation and the examiner specifically tested for those symptoms.  

As to the flare-ups, the Veteran's reports of daily flare-ups lasting 8 to 16 hours is more simply a report of near constant daily symptoms.  From that report, the Board concludes that if the Veteran had such long lasting daily flare-ups, the examination findings during this or later examinations would show more disability than what is shown.  

Also considered are the examiner's reports as to motion against strong resistance.  In this regard, the Board must note for the record that not all examination reports are perfect.  In this case, the examiner gave no indication of what constituted "strong resistance" or whether the Veteran's motion against strong resistance was normal or abnormal.  Therefore, this finding does not support a higher disability rating for either knee, nor does it refute the claims of the Veteran.  

Next, the February 2003 examination report includes a detailed history of the Veteran's bilateral knee disabilities.  The examiner explained that close questioning revealed that there is no instability of his knees.  This is an important finding, providing highly probative evidence against the claim based on detail review of the Veteran's problem with the Veteran.  The examiner described the Veteran's reported history as pain of his knees when sitting for prolonged periods or with repetitive action of flexing and extending his knees. The Veteran reported that he had not worked in approximately one year and his knees were a lot better now due to lack of activity.  The examiner reported that the Veteran was treated by VA and by a family physician, Dr. "O.M.", who had treated him for years.  

The examiner stated that the Veteran reported no problems with the usual activities of daily living due to his knee disabilities but that he did have problems with vacuuming, gardening that requires kneeling, taking out heavy trash cans, and mowing the yard.  He also reported that his knee pain keeps him from engaging in athletic activities.  

On examination, the Veteran was found to have no evidence of weakness of the lower extremities.  He could squat completely and return to normal; he complained of mild discomfort in his right knee when squatting.  He was able to get on and off the examination table without difficulty or evidence of pain.  The examiner stated that he used no assistive devices for ambulation.  

Range of motion of the both knees was measured as from 0 degrees of extension to 140 degrees of flexion.  There was pain present with flexion in the last 30 degrees of his range of motion as to the right knee but no pain on motion of the left knee.  There was no evidence of fatigue, weakness, lack of endurance, or incoordination in the use of his knees.  He had mild crepitus in the right knee with a grade I ballottement test for pain.  There was no evidence of instability of either kneecap and no crepitus of the left knee.  

The Veteran complained of mild pain to palpation of the lateral knees.  No effusion was noted as to either knee.  There was no increased heat.  All testing of his knees was negative and all ligaments were stable.  

The examiner diagnosed mild patellofemoral chondromalacia of the right knee, and stated that there was no evidence of significant cartilage problems of the left knee.  

From the examination and review of the relevant history, the examiner concluded that the Veteran did not have severe knee problems and he did not have significant djd of his knees.  Rather, the examiner explained, the Veterans symptoms were suggestive of mild chondromalacia of his right patellofemoral axis without objective findings of the left knee.  The examiner explained that there was no evidence of instability and the only painful motion the Veteran had was subjective painful motion in the last 30 degrees of flexion of the right knee.  He explained that there was no evidence of subluxation or lateral instability and that he had full range of motion of his knees.  The examiner further stated that the Veteran had no weakened movement, excessive fatigability, incoordination, or even significant pain of the left knee.  Finally, the examiner stated that there was no evidence of pathology to support any significant functional losses at present.  He explained that, from an orthopedic standpoint, the Veteran could return to his job as a bus driver.  

Some ten months after the examination, in a December 2003 letter, the Veteran reported that he had severe pain and swelling of both knees.  

The evidence since the 1998 examination, tends to show that the Veteran's bilateral knee disabilities do not approximate the criteria for a higher or additional rating.  This is similar to the state of the evidence through 1998 in that the Veteran reports much more severe symptoms than are demonstrated by objective examination.  The examination report shows that he had nearly full range of motion for both knees, even considering pain, and no lateral instability or subluxation of either knee.  

Of record is a May 2006 letter addressed to the Veteran's representative from in which Dr. O.M. stated that the Veteran was under his professional care.  Dr. O.M. referred to a number of disabilities, but as to the knee disabilities, he stated that the Veteran had extensive, progressive, and irreversible degenerative arthritis of both knees.  He stated that the Veteran has chronic recurrent and sometimes intractable pain in both knees associated with swelling and effusion, and that he had instability when walking and had suffered frequent falls because of ligamentous injury of his knees.   Dr. O.M. stated that the Veteran was recently seen for bilateral knee effusion and that he was totally disabled and unable to function because of his knee arthritis.  Dr. O.M. also stated that the Veteran was unemployable and limited to the most minimal activities because he is limited as to standing weight bearing, bending, twisting, and ambulation.  

The Board will discuss this letter after detailing the results of the examination in January 2007.  

The January 2007 examination report documents a history of the Veteran's knee disabilities and a statement indicating that the examiner reviewed the claims file.  The Veteran reported that he currently had knee pain associated with weakness, stiffness, swelling, giving way, lack of endurance, locking, and fatigability.  The Veteran described the pain as constant and at level 10 on an increasing scale from 1 to 10.  He reported that the pain comes on by itself and improves with rest and pain medication.  However, the examiner stated that the Veteran denied functional impairment due to his knee disabilities  

Physical examination results, however, included that the Veteran walked with a cane into the examination room, but was able to walk across the room without the cane.  The examiner stated that the Veteran had mild difficulty getting on and off the examining table.  Examination of his knees revealed limited and painful motion with mild crepitus.  There was no evidence of swelling, inflammation, edema, effusion, weakness, tenderness, redness, heat, draining, or guarding of movement.  There was no evidence of subluxation, or instability, including on specific testing for such.  

Range of motion for both knees was to 120 degrees of flexion with pain at 120 degrees, and to 0 degrees of extension, with pain at 0 degrees.  The examiner stated that range of motion of the Veteran's knees was limited by pain and mild incoordination after repetitive use, with pain as having the major functional impact. He was not limited by fatigue, weakness, or lack of endurance after repetitive use.  

In a discussion section of the report, the examiner explained that the degree of disability of the knees was mild.  He explained this determination by referring to the findings that the Veteran had range of motion to 120 degrees of flexion and normal range of motion of the knee is from 0 degrees of extension to 140 degrees of flexion.  He explained that at the 120 degree point the Veteran and mild crepitation suggestive of mild incoordination.  

As to functional limitations due to the knee disabilities, the examiner stated that the Veteran should avoid kneeling, crouching, crawling, and walking on uneven ground.   

The evidence from this period of time shows that the neither of the Veteran's knee disabilities approximate the criteria for a higher or additional disability rating.  The report from Dr. O.M. describes severe disability but this is not shown on any examination by VA, it is not shown by VA treatment records, and is not (importantly) shown by any private treatment records.  If the Veteran had such knee disability as Dr. M.O. described, it is expected that there would be at least some such showing in treatment records or on examination.  Dr. M.O. refers to ligamentous injury resulting in instability and falling.  Yet, all examination findings show negative testing and no instability.  Dr. M.O. describes the Veteran as totally disabled by his knee conditions but VA examination reports show nearly a full range of motion and no other objective manifestations other than the appearance of pain well past the point where a higher rating would be warranted for limitation of motion.  

Due to the outlier nature of Dr. O.M.'s letter, when compared with the rest of the relevant evidence of record, and that lack of any treatment records to support Dr. O.M.'s assertions; the Board assigns considerable more weight to the detailed examination results than to Dr. O.M.'s statements.  

Those January 2007 examination results show mild symptoms.  The Veteran again demonstrated nearly a full range of motion of both knees and no evidence of instability.  In making this determination, the Board has considered 38 C.F.R. § 4.40 or § 4.45. The report of mild incoordination from crepitus shows mild disability per the description.  It is not evidence showing that his functional loss is so great as to approximate the criteria for loss of useful motion to less than 0 degrees of extension or to 30 degrees of flexion - the criteria for an additional or higher rating for functional loss.  

In December 2013, VA afforded the Veteran an examination relevant to all issues that are the subject of this decision.  The examiner indicated that she examined the Veteran and reviewed the claims file.  She documented the Veteran's report that his knees hurt on a daily basis with flare-ups related to prolonged sitting or walking.  He reported that he takes pain medication and wears knee braces for support. 

Range of motion of the right knee was measured as flexion to 90 degrees with objective evidence of painful motion at 90 degrees, and extension to 0 degrees with no objective evidence of painful motion on extension.  Following three repetitions, range of motion was unchanged and without additional functional loss or impairment.  

Range of motion of the left knee was measured as flexion to 100 degrees with objective evidence of painful motion at 100 degrees, and extension to 0 degrees with no objective evidence of painful motion on extension.  Following three repetitions, range of motion was unchanged and without additional functional loss or impairment.  

The examiner indicated that, for both knees, his functional loss/impairment was less movement than normal, pain on movement, and interference with sitting, standing and weight-bearing.  

Strength was normal for both knees as to flexion and extension.  Stability testing was normal for both knees and there was no evidence or history of recurrent patellar subluxation of dislocation.  He had never had meniscal conditions or any surgery of either knee.  The examiner indicated that the Veteran regularly used a brace or braces and a cane or canes with regard to his knee disabilities.  

The examiner stated that the Veteran's knee disabilities impair him from performing work related duties such as, but not limited to, prolonged sitting, prolonged walking, squatting, lifting, or use of stairs.  She also opined that, based on the Veteran's description, that it is less likely than not that he has significant limitation of function due to his knee conditions.  

In July 2014, the Veteran's representative provided argument that the December 2013 VA examiner failed to provide an opinion as to whether there was any dislocation of the knees or nonunion with loose motion as required by the Board's most recent remand instruction and that, despite the mention that the Veteran regularly uses a brace for support, the opinion is silent as to whether he requires the use of a brace due to any impairment of the tibia and fibula.  

The Board finds this argument to lack merit.  In the examination report, the examiner provided an answer to the question of does the Veteran now have or ever had a knee or lower leg condition.  The examiner indicated that he had, and provided one diagnosis - osteoarthritis of both knees.  Although the examiner commented that the Veteran wears knee braces for support, the examiner also provided a description of the history of the Veteran's knee (or lower leg) condition.  This description was that he has daily pain.  Given that this is a description of the history, and the examiner indicated review of the claims file, the Board finds this, together with the diagnosis to show that there is no history of any disability other than arthritis with resulting pain.  This is consistent with all past examination reports and the VA treatment records.  

The examiner also completed an extensive section of the report as to instability and indicated that there was none.  More significantly, she directly addressed whether there was evidence of, or history of, recurrent patellar subluxation/dislocation - indicating that there was not.  In other words, she explicitly addressed whether he then had, or had a history of, dislocation.   

Similarly, she directly addressed whether there was any tibial and/or fibular impairment.  She did so when she indicated that he had never had any other tibial or fibular impairment, just after she addressed the dislocation question in the report.  As she made a finding that he did not then have nor did he have a history of tibial or fibula impairment, there was no need to comment on whether or not he wore a brace or braces due to impairment of the tibial or fibula or nonunion or loose motion.  The Board finds that the examination report is adequate.  

The examination report is evidence against granting a higher rating for either knee disability.  It is evidence that the Veteran has pain and limitation of flexion of both knees.  However, his range of motion, taking the pain into consideration, is much greater than what is required for a compensable rating.  

Although he reports pain, including on the activities described, the 10 percent ratings compensate him for that impairment due to pain as well as the mild incoordination from mild crepitus.  Again, as consistently shown from the previously described examinations, the Veteran does not have subluxation or lateral instability of either knee, even taking into account pain, his range of motion does not approach the criteria for a rating for limitation of extension or a higher rating for limitation of flexion.  There is no evidence in from this report, or elsewhere in the claims file, that the Veteran has had nonunion, malunion, or genu recurvatum and the evidence shows that he does not have and has never had ankylosis of either knee.  There is no evidence of dislocated cartilage or removal of cartilage of the knee.  The Veteran reports locking but he has never been found to have locking on examination.  If he did have locking or instability, the Board would expect to find some objective evidence given the number of examinations that have been provided.  That there is no such objective evidence on examination is itself probative of a finding that he has not had locking or instability overall the course of this appeal.  What has been noted in the record is, unfortunately, indications of exaggeration (cited above).   

For the reasons stated above, the Board concludes that neither knee disability has approximated the criteria for a higher or additional schedular rating for any period on appeal.  The appeal as to a higher or additional schedular ratings for djd of the right knee and djd of the left knee must therefore be denied.  

Also considered by the Board is whether referral for a rating outside of the rating schedule is warranted.  The Board concludes that it is not.  

To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2014).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  38 C.F.R. § 3.321(b).  The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R.  § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

The Veteran' symptoms are pain, mild incoordination from mild crepitus, and some noncompensable limitation of flexion for both knees.  He has diagnosed djd of both knees.  The rating schedule addresses his symptoms via sections 4.40, 4.45, 4.59, and 4.71a Diagnostic Codes 5003 and 5260.  His use of a cane or a brace for either or both knee disabilities is not a symptom that places his disabilities outside of the rating schedule.  Rather it is his method of addressing his symptoms.  Such use therefore does not satisfy the first element of Thun.  

The rating schedule also addresses his level of disability.  In this regard, the schedular criteria provide higher ratings for more limitation of function including limitation of function due to pain.  Those higher ratings are not for application in this case because the Veteran's disability does not approximate the criteria for higher ratings.  All of the symptoms that the Veteran has plus the symptoms that he alleges, such as instability, are contemplated by these provisions as well as section 4.71a Diagnostic Code 5257.  

Also considered by the Board is whether the collective effect of his other service connected disability warrants referral for extraschedular consideration.  See Johnson v. Shinseki, 762 F.3d 1362 (Fed. Cir. 2014).  The Veteran has service-connected disabilities of posttraumatic stress disorder, lumbar spine degenerative disc disease, allergic rhinitis, tinnitus, hearing loss, residuals of fractures of his left thumb and djd of left carpal, metacarpal, and phalangeal joints, fracture of his left great toe, fracture of his left ribs, and a skin condition.  The record shows that he is properly compensated for all of his service connected disabilities.  The evidence does not rise to an equipoise level as to a collective effect of his other service connected disabilities, including the collective effect of both knee disabilities, that makes the schedular standards inadequate with regard to his either his left or right knee djd.  

The criteria for referral for extraschedular consideration have not been met.  

In summary, the preponderance of evidence is against granting higher or additional ratings for either of the Veteran's knee disabilities and against referring either disability for extraschedular consideration.  Hence, the appeal as to these issues must be denied.  There is no reasonable doubt to be resolved in this regard.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 4.3 (2014).  

Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2014).  In the instant case, VA provided adequate notice with regard to the knee issues in a letter sent to the Veteran in June 2008.  To the extent that such notice was after the initial unfavorable adjudication, the Veteran has had a meaningful opportunity to participate in the development of those issues and the AOJ has readjudicated the claims as recently as in the December 2013 Supplemental Statement of the Case.  There has thus been no prejudice to the Veteran due to the timing of the notice.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

VA has a duty to assist a claimant in the development of a claim. This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service and VA treatment records are associated with the claims file as are records associated with his claim for disability benefits from the Social Security Administration (SSA).  

VA provided adequate examinations with regard to the knee issues, as already explained in this decision.  

In August 2001, the Board remanded the knee issues for further development, including requesting information from the Veteran and affording him an examination.  There was compliance with that Remand by way of the February 2003 examination and September 2001 letter from the AOJ to the Veteran.  In December 2012, the Board remanded these issues for additional development consisting of affording the Veteran an adequate examination.  As already explained, the March 2013 examination complied with this directive.  

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claims that is the subject of the decision on this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  

ORDER

Entitlement to an initial disability rating higher than 10 percent for djd of the right knee is denied.  

Entitlement to an initial disability rating higher than 10 percent for djd of the left knee is denied.  


REMAND

A TDIU is warranted when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disability or disabilities.  See 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2014).  TDIU may be assigned on a schedular basis under § 4.16(a) or on an extraschedular basis under § 4.16(b).  Id.  

As to the schedular basis, total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities:  Provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more..  38 C.F.R. § 4.16(a).  

The subsection addressing the extraschedular basis provides that it is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, rating boards should submit to the Director, Compensation Service, for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in paragraph (a) of this section.  The rating board will include a full statement as to the veteran's service-connected disabilities, employment history, educational and vocational attainment and all other factors having a bearing on the issue.  38 C.F.R. § 4.16(b).  

In this case, service connection for PTSD has been established and a total rating (100 percent) has been assigned under the criteria found at 38 C.F.R. § 4.130, Diagnostic Code 9411.  This would appear to rationally wind-up this case.  However, in light of the argument of the Veteran's attorney and the litigation in this case, which has been ongoing for many years, along with recent decisions from the Veteran's Court, the end of this case appears highly doubtful. 

Service connection has also been established for other disabilities.  The compensably rated other service-connected disabilities are:  Lumbar spine intervertebral disc syndrome rated as 20 percent disabling, post traumatic, djd of the lumbar spine rated as 10 percent for the period from December 1987 to July 2007, djd of each knee rated as 10 percent disabling each, allergic rhinitis rated as 10 percent disabling, and tinnitus rated as 10 percent disabling.  The noncompensably rated service-connected disabilities are:  Right ear hearing loss; residuals, fracture, left thumb and degenerative arthritis of the left carpal-metacarpal-phalangeal joints; fracture, left great toe; fracture left ribs; skin condition and rash on hands and feet.  

It would be improper to consider PTSD to either grant TDIU or to meet the percentage requirements of § 4.16(a) because to do so would conflict with the plain language of § 4.16(a).  

Without considering PTSD, the Veteran's other service-connected disabilities do not meet the percentage criteria for schedular TDIU under § 4.16(a).  If the Veteran is unable to secure and follow a substantially gainful occupation due solely to his service-connected disabilities other than PTSD, he could be awarded a TDIU, but this would have to be awarded on an extraschedular basis.  

The Veteran could (arguably) benefit from award of a TDIU based on his other disabilities.  For example, such an award would mean that he would then have one disability rated as total (PTSD) and other disability or disabilities separately rated at 60 percent or greater, thus allowing for award of special monthly compensation at the rate specified at 38 U.S.C.A. § 1114(s).  Section 1114(s) provides that special monthly compensation will be paid at the specified rate if a veteran has a service-connected disability rated as total and has additional service-connected disability or disabilities independently ratable at 60 percent or more.  38 U.S.C.A. § 1114(s).  For this part of § 1114(s) there are thus two requirements.  The first is a disability rated as total.  This requirement cannot be based on more than one disability so a TDIU based on more than one disability could not satisfy this requirement.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011).  

In this case, however, this requirement is satisfied because the Veteran's PTSD is rated as total.  The second requirement is that there are additional service-connected disability or disabilities separately rated as 60 percent or more.  With regard to that requirement, the Court has explained as follows:

Therefore, the Court holds that the order in which disabilities are service connected is not relevant to VA's determination of a claimant's eligibility for special monthly compensation under section 1114(s).  Whenever a veteran has a total disability rating, schedular or extraschedular, based on multiple disabilities and the veteran is subsequently awarded service connection for any additional disability or disabilities, VA's duty to maximize benefits requires VA to assess all of the claimant's disabilities without regard to the order in which they were service connected to determine whether any combination of the disabilities establishes entitlement to special monthly compensation under section 1114(s).

Id. at 250-51.  

In light of this decision, the case continues.  The Board can find no basis it can end the adjudication of this case as the Board cannot grant TDIU on an extraschedular basis in the first instance. 

There is no prohibition in meeting the second requirement by a TDIU for service-connected disabilities so long as the service-connected disability for which a total rating has been established is not used in any way to meet the criteria for a TDIU.  Therefore, if a TDIU is warranted based on his service connected disabilities other than PTSD, the Veteran could (arguably) benefit (in this regard, indications of exaggeration, as cited above, only place this case in more doubt).  There is insufficient evidence of record for the Board to determine if a TDIU is so warranted.  

Here, the December 2013 knee examination report contains the relevant opinion (stated as in the original):

Individual unemployability statement:  based on the VAMC records, the veteran is currently 100% service connected for PTSD, in addition to his other listed SC conditions.  it is this examiner's opinion that the veteran is less likely than not able to obtain or maintain gainful employment due to his combined service connected disabilities to include his 100% PTSD disability.  see above for knee condition impairments.  back condition impairments would include but is not limited to lifting, bending, prolong sitting, prolong walking.

From this opinion, it is not possible to determine whether the Veteran's service-connected disabilities other than PTSD render him unable to secure and follow a substantially gainful occupation, and thus warrant referral for extraschedular consideration.  There is insufficient evidence for the Board to adjudicate this issue.  As such, a remand is necessary to afford the Veteran an examination and obtain a medical opinion to determine whether the Veteran is unemployable due solely to service-connected disabilities other than PTSD.  
 
Accordingly, the case is REMANDED for the following action:

1.  Ensure that the Veteran is scheduled for a VA examination.  The examiner must review the Veteran's claims file in conjunction with the examination.  The examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran has been unable to secure and follow a substantially gainful occupation, during any period on appeal, solely because of service-connected disabilities other than PTSD.  

That is, the examiner may not consider his PTSD, non-service connected disabilities, or age in making the determination as to whether he is unable to secure and follow a substantially gainful occupation.  His service-connected disabilities other than PTSD are as follows:  Lumbar spine intervertebral disc syndrome rated as 20 percent disabling, post traumatic, djd of the lumbar spine rated as 10 percent for the period from December 1987 to July 2007, djd of each knee rated as 10 percent disabling each, allergic rhinitis rated as 10 percent disabling, and tinnitus rated as 10 percent disabling.  The noncompensably rated service-connected disabilities are:  Right ear hearing loss; residuals, fracture, left thumb and degenerative arthritis of the left carpal-metacarpal-phalangeal joints; fracture, left great toe; fracture left ribs; skin condition and rash on hands and feet.  The examiner must provide a complete rationale for any opinion rendered.  

2.  The AOJ must review the examination report and refer the issue of entitlement to a TDIU on an extraschedular basis (for service connected problems other than PTSD) to the Director, Compensation Service consistent with 38 C.F.R. § 4.16(b).  

3.  Then, readjudicate the claim that is the subject of this Remand.  If the benefit sought is not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the matter to the Board, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


